    Case 2:20-cr-01038-SDW Document 5 Filed 12/01/20 Page 1 of 8 PageID: 19




                                                          U.S. Department of Justice
                                                          United States Attorney
                                                          District of New Jersey


Sean M. Sherman                                  970 Broad Street, Suite 700   Direct Dial: (973) 645-2733
Assistant United States Attorney                 Newark, New Jersey 07102


SMS/BJC/PLEA.AGR
2017R000221                                      September 24, 2020

Wanda M. Akin, Esq.
Wanda M. Akin M. & Associates
One Gateway Center, Suite 2600                   Crim. No. 20-1038 (SDW)
Newark, New Jersey 07102

                   Re: Plea Agreement with Richard L. Williams

Dear Ms. Akin:

              This letter sets forth the plea agreement between your client, Richard
L. Williams (“WILLIAMS”), and the United States Attorney for the District of New
Jersey (“this Office”). The Office’s offer to enter into this plea agreement will expire
on October 1, 2020, if a signed copy is not received by this Office on or before that
date.

Charges

              Conditioned on the understandings specified below, this Office will
accept a guilty plea from WILLIAMS to an Information which charges him with
conspiring to, with the intent to extort any money or other thing of value, transmit in
interstate commerce a communication containing a threat to injure the property or
reputation of another, contrary to 18 U.S.C. § 875(d), in violation of 18 U.S.C. § 371.
If WILLIAMS enters a guilty plea and is sentenced on these charges, and otherwise
fully complies with all of the terms of this agreement, this Office will not initiate any
further criminal charges against WILLIAMS for, from in or about May 2020 through
in or about August 2020, conspiring to engage in interstate communications with
intent to extort money or other things of value from a bank located in California.

              However, in the event that a guilty plea in this matter is not entered for
any reason or the judgment of conviction entered as a result of this guilty plea does
not remain in full force and effect, WILLIAMS agrees that any other charges that are
not time-barred by the applicable statute of limitations on the date this agreement is
signed by WILLIAMS may be commenced against him, notwithstanding the
expiration of the limitations period after WILLIAMS signs the agreement.
   Case 2:20-cr-01038-SDW Document 5 Filed 12/01/20 Page 2 of 8 PageID: 20




Sentencing

              The violation of 18 U.S.C. § 371 charged in the Information to which
WILLIAMS agrees to plead guilty carries a statutory maximum prison sentence of
five years and a statutory maximum fine which is the greatest of: (1) $250,000;
(2) twice the gross amount of any pecuniary gain that any persons derived from the
offense; or (3) twice the gross amount of any pecuniary loss sustained by any victims
of the offense. Fines imposed by the sentencing judge may be subject to the payment
of interest.

              The sentence to be imposed upon WILLIAMS is within the sole
discretion of the sentencing judge, subject to the provisions of the Sentencing Reform
Act, 18 U.S.C. §§ 3551-3742, and the sentencing judge’s consideration of the United
States Sentencing Guidelines. The United States Sentencing Guidelines are advisory,
not mandatory. The sentencing judge may impose any reasonable sentence up to and
including the statutory maximum term of imprisonment and the maximum statutory
fine. This Office cannot and does not make any representation or promise as to what
Guidelines range may be found by the sentencing judge, or as to what sentence
WILLIAMS ultimately will receive.

              Further, in addition to imposing any other penalty on WILLIAMS, the
sentencing judge: (1) will order WILLIAMS to pay an assessment of $100 pursuant
to 18 U.S.C. § 3013, which assessment must be paid by the date of sentencing; (2) may
order WILLIAMS to pay restitution pursuant to 18 U.S.C. § 3663 et seq.; (3) may
order forfeiture pursuant to 18 U.S.C. § 981(a)(1)(C); (4) may order WILLIAMS,
pursuant to 18 U.S.C. § 3555, to give notice to any victims of his offense; and
(5) pursuant to 18 U.S.C. § 3583, may require WILLIAMS to serve a term of
supervised release of not more than three years, which will begin at the expiration of
any term of imprisonment imposed. Should WILLIAMS be placed on a term of
supervised release and subsequently violate any of the conditions of supervised
release before the expiration of its term, WILLIAMS may be sentenced to not more
than two years’ imprisonment, in addition to any prison term previously imposed,
regardless of the statutory maximum term of imprisonment set forth above and
without credit for time previously served on post-release supervision, and may be
sentenced to an additional term of supervised release.

Rights of This Office Regarding Sentencing

              Except as otherwise provided in this agreement, this Office reserves its
right to take any position with respect to the appropriate sentence to be imposed on
WILLIAMS by the sentencing judge, to correct any misstatements relating to the
sentencing proceedings, and to provide the sentencing judge and the United States
Probation Office all law and information relevant to sentencing, favorable or
                                         -2-
   Case 2:20-cr-01038-SDW Document 5 Filed 12/01/20 Page 3 of 8 PageID: 21




otherwise. In addition, this Office may inform the sentencing judge and the United
States Probation Office of: (1) this agreement; and (2) the full nature and extent of
WILLIAMS’s activities and relevant conduct with respect to this case.

Stipulations

               This Office and WILLIAMS agree to stipulate at sentencing to the
statements set forth in the attached Schedule A, which hereby is made a part of this
plea agreement. This agreement to stipulate, however, cannot and does not bind the
sentencing judge, who may make independent factual findings and may reject any or
all of the stipulations entered into by the parties. To the extent that the parties do
not stipulate to a particular fact or legal conclusion, each reserves the right to argue
the existence of and the effect of any such fact or conclusion upon the sentence.
Moreover, this agreement to stipulate on the part of this Office is based on the
information and evidence that this Office possesses as of the date of this agreement.
Thus, if this Office obtains or receives additional evidence or information prior to
sentencing that it determines to be credible and to be materially in conflict with any
stipulation in the attached Schedule A, this Office shall not be bound by any such
stipulation. A determination that any stipulation is not binding shall not release
either this Office or WILLIAMS from any other portion of this agreement, including
any other stipulation. If the sentencing court rejects a stipulation, both parties
reserve the right to argue on appeal or at post-sentencing proceedings that the
sentencing court was within its discretion and authority to do so. These stipulations
do not restrict this Office’s right to respond to questions from the Court and to correct
misinformation that has been provided to the Court.

Waiver of Appeal and Post-Sentencing Rights

               As set forth in Schedule A, this Office and WILLIAMS waive certain
rights to file an appeal, collateral attack, writ, or motion after sentencing, including
but not limited to an appeal under 18 U.S.C. § 3742 or a motion under 28 U.S.C.
§ 2255.

Forfeiture

              WILLIAMS agrees that as part of his acceptance of responsibility and
pursuant to 18 U.S.C. § 981(a)(1)(C), WILLIAMS agrees to forfeit to the United
States, any and all property constituting or derived from any proceeds obtained
directly or indirectly as a result of the offenses charged in the Information and any
and all property used or intended to be used in any manner or part to commit and to
facilitate the commission of such offenses.


                                          -3-
   Case 2:20-cr-01038-SDW Document 5 Filed 12/01/20 Page 4 of 8 PageID: 22




              WILLIAMS further consents to the entry of a forfeiture money judgment
in the amount representing the proceeds of the offense charged in the Information
and the property used or intended to be used in any manner or part to commit and to
facilitate the commission of such offenses, pursuant to 21 U.S.C. § 853 (the “Money
Judgment”). Payment of the Forfeiture Money Judgment shall be made by certified
or bank check payable to the United States Marshals Service with the criminal docket
number noted on the face of the check. WILLIAMS shall cause said check to be
delivered to the Asset Forfeiture and Money Laundering Unit, United States
Attorney’s Office, District of New Jersey, 970 Broad Street, Newark, New Jersey
07102.

             WILLIAMS waives the requirements of Rules 32.2 and 43(a) of the
Federal Rules of Criminal Procedure regarding notice of the forfeiture in the charging
instrument, announcement of the forfeiture at sentencing, and incorporation of the
forfeiture in the judgment. Pursuant to Rule 32.2(b)(4) of the Federal Rules of
Criminal Procedure, WILLIAMS consents to the entry of a Consent Judgment of
Forfeiture that will be final as to WILLIAMS’s sentencing. WILLIAMS understands
that criminal forfeiture pursuant to 21 U.S.C. § 853 is part of the sentence that may
be imposed in this case and waives any failure by the court to advise him of this
pursuant to Rule 11(b)(1)(J) of the Federal Rules of Criminal Procedure at the guilty
plea proceeding. It is further understood that any forfeiture of WILLIAMS’s assets
shall not be treated as satisfaction of any fine, restitution, cost of imprisonment, or
any other penalty the Court may impose upon him in addition to forfeiture.
WILLIAMS hereby waives any and all claims that this forfeiture constitutes an
excessive fine and agrees that this forfeiture does not violate the Eighth Amendment.

Immigration Consequences

             WILLIAMS understands that, if he is not a citizen of the United States,
his guilty plea to the charged offenses will likely result in his being subject to
immigration proceedings and removed from the United States by making him
deportable, excludable, or inadmissible, or ending his naturalization. WILLIAMS
understands that the immigration consequences of this plea will be imposed in a
separate proceeding before the immigration authorities. WILLIAMS wants and
agrees to plead guilty to the charged offenses regardless of any immigration
consequences of this plea, even if this plea will cause his removal from the United
States. WILLIAMS understands that he is bound by his guilty plea regardless of any
immigration consequences of the plea. Accordingly, WILLIAMS waives any and all
challenges to his guilty plea and to his sentence based on any immigration
consequences, and agrees not to seek to withdraw his guilty plea, or to file a direct
appeal or any kind of collateral attack challenging his guilty plea, conviction, or
sentence, based on any immigration consequences of his guilty plea.

                                         -4-
   Case 2:20-cr-01038-SDW Document 5 Filed 12/01/20 Page 5 of 8 PageID: 23




Other Provisions

               This agreement is limited to the United States Attorney’s Office for the
District of New Jersey and cannot bind other federal, state, or local authorities.
However, this Office will bring this agreement to the attention of other prosecuting
offices, if requested to do so.

             This agreement was reached without regard to any civil or
administrative matters that may be pending or commenced in the future against
WILLIAMS. This agreement does not prohibit the United States, any agency thereof
(including the Internal Revenue Service and Immigration and Customs Enforcement)
or any third party from initiating or prosecuting any civil or administrative
proceeding against WILLIAMS.

             No provision of this agreement shall preclude WILLIAMS from pursuing
in an appropriate forum, when permitted by law, an appeal, collateral attack, writ,
or motion claiming that WILLIAMS received constitutionally ineffective assistance
of counsel.




                                         -5-
   Case 2:20-cr-01038-SDW Document 5 Filed 12/01/20 Page 6 of 8 PageID: 24




No Other Promises

              This agreement constitutes the plea agreement between WILLIAMS
and this Office and supersedes any previous agreements between them. No
additional promises, agreements, or conditions have been made or will be made
unless set forth in writing and signed by the parties.

                                              Very truly yours,

                                              RACHAEL A. HONIG
                                              First Assistant United States Attorney
                                              Attorney for the United States
                                              Acting Under Authority Conferred by
                                              28 U.S.C. § 515




                                              By: __________________________
                                                  SEAN M. SHERMAN
                                                 Assistant U.S. Attorney

APPROVED:



BERNARD J. COONEY
Acting Chief, Opioid Abuse Prevention
 & Enforcement Unit




                                        -6-
Case 2:20-cr-01038-SDW Document 5 Filed 12/01/20 Page 7 of 8 PageID: 25
   Case 2:20-cr-01038-SDW Document 5 Filed 12/01/20 Page 8 of 8 PageID: 26




           Plea Agreement with Richard L. Williams (“WILLIAMS”)

                                     Schedule A

             1. This Office and WILLIAMS agree to stipulate to the following facts:

                  a. From in or about May 2020, through in or about August 2020,
WILLIAMS conspired with others to, with the intent to extort money from a bank
located in California (the “Victim Bank”), send communications in interstate
commerce containing threats to damage the property or reputation of the Victim
Bank.

                   b. The amount demanded in connection with the extortion
conspiracy was $7,500,000.

             2. If the sentencing court accepts the factual stipulations set forth above,
both parties waive the right to file an appeal, collateral attack, writ, or motion
claiming that the sentencing court erred in doing so. Otherwise, both parties reserve
the right to file, oppose, or take any position in any appeal, collateral attack, or
proceeding involving post-sentencing motions or writs.




                                          -8-
